DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-10, 12-17, 21, 23-27 are presented and pending in the application.
The examiner notes that two of the examiner cited references Obereiner et al. (US 2009/0249014 A1) & FUJIMOTO et al. (US 2016/0103625 A1) teaches well-known & commonly practiced techniques in the art of storage device controls systems (e.g., same field of endeavor as the present invention & the references used in the following art rejection). Thus, the applicant should carefully consider the teachings of the above discussed references as well-known teachings in the art, since the examiner relies on such teachings as well-known common knowledge in the art of the present claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-17, 21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0091123 A1).
The examiner relies on the entire teachings of the SATO reference, and the examiner applies Broadest Reasonable Interpretations to the pending claims; thus, the applicant should carefully consider the entire teachings of the SATO reference (i.e., carefully read the entire reference before reading the following rejection) to clearly understand the examiner’s rejection/position.
The SATO reference teaches basic functionally equivalent limitations of the claimed invention in figures 1-11 with accompanying description (paragraphs 1-176); and the additional Examples/Embodiments (i.e., example operational and/or functional aspects of the teachings of figure 12-29 with accompanying description).  Moreover, the SATO reference teachings further involve user interactions for the operations of the figures 1-29 (i.e., the user can initiate or operate a lot of different combinations of additional interactions, not expressly/necessarily disclosed by the SATO reference) for operating the figures 1-29.  In other words, specific combinations of sequences of user operations can be considered as inherent and/or obvious teachings of the figures 1-11 with all possible operations of users, without expressly disclosing such teachings. 
In addition to the above discussions, the SATO reference teaches the basic functionally/operationally equivalent limitations of the recited claimed invention, when the examiner applies Broadest Reasonable Interpretations, as follows:
Claims 1-2, 4-10, 12-17, 21, 23-27
Teachings of SATO reference 
1, (Original) A storage device, comprising: 
Teachings of figures 1 & 11, system (1)
a host
Teachings of figures 1 & 11, (2 and/or 4)

a bridge board configured to receive a first identification command from a host: 
Teachings of figures 1, 3 & 11, (33-34 & 41-45), see par. 59-70
an authenticator configured to receive user information from a user; and 
Teachings of figures 1, 3 & 11, (101-102 of 34 & 201-204 of 41), see par. 81-101
a memory device configured to receive the first identification command from the bridge hoard, 
Teachings of figures 1, 3 & 11, (34 & 41-45), see par. 61-116 (the examiner notes that the communications between the (3) and (4) teaches above limitations)
wherein the memory device includes a memory controller which determines a status of the memory device in response to the first identification command, provides status information including the determined status of the memory device to the bridge board, 

Teachings of figures 1, 3 & 11, (33-35 & 41-45), see par. 61-116 (the examiner notes that the communications between the (3) and (4) teaches above limitations)
determines the status of the memory device as an unlocked status when preset information coincides with the user information, and determines the status of the memory device as a locked status when the preset information does not coincide with the user information, 
Teachings of figures 1-3 & 11, (101, 102), see par. 71-112
wherein the bridge board includes a transceiver which communicates with the host through an interface, 
Teachings of figures 1 & 11, (31 & 33-34), see par. 59-70
a register which stores interface information used for generating a response to the first identification command in a format corresponding to the interface, and 
Teachings of figures 1 & 11, (37a, 50-51, 101-102, 201-203), and see par. 69-70 (examiner notes that the any variety of well-known types of communications can be easily incorporated by one of ordinary skill in the art, so long as properly communications are supported)

Obvious teachings of the figures 1-3 & 11, par. 68-120 (the examiner notes that the use of well-known protocol/interface types are clearly obvious design/application criteria of the designer; where the designer can easily choose a specific protocol/interface type, so long as the proper communications are supported)
wherein the first response includes a status bit which inhibits or allows a write operation with respect to the memory device, 
Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45), see par. 78-78 & 117-123  
wherein the bridge board controller generates the first response by changing the status bit according to the determined status of the memory device, and 
Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45), see par. 67-68, 71-79 & 117-123  
wherein when it is determined that the memory device has the unlocked status, the memory controller provides the status information including the unlocked status to the bridge board in response to a second identification command different from the first identification command.  
Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45) & (S303), see par. 67-68, 71-79 & 117-123 (examiner notes that the user of the system 1 can also request such connections and reconnections)

2, (Original) The storage device of claim 1, wherein the format corresponding to the interface includes a control mode page containing control information for controlling the storage device communicating with the host through the interface, and wherein the control mode page includes the status bit.  
Teachings of figures 1 & 11, (37a, 50-51, 101-102, 201-203), see par. 61-68, 71-79, 117-123, 310-354

irst response if the status information includes the locked status, 
Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45) see par. 67-68, 71-79 & 117-123  
wherein the bridge board controller changes the status bit to a second logic level to generate the first response if the status information includes the unlocked status, wherein the status bit of the first logic level inhibits the write operation, and wherein the status bit of the second logic level allows the write operation to be performed.  
Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45), see par. 67-68, 71-79 & 117-123  

5, (Original) The storage device of claim 1, wherein the bridge board is disposed separately from the memory device in the storage device.  
Inherent or obvious teachings of par. 55, “It is possible to combine or separate the controller 33, the communication controller 34, and the memory controller 35” (examiner notes that the specific layout of the circuit are obvious design criteria for one having ordinary skill in the art)

6. (Original) The storage device of claim 1, wherein the memory controller determines whether the preset information coincides with the user information when the user information is inputted from the authenticator, 
Teachings of par. 97-104, “when the condition indicated by the condition information 102 is met.  The verification information 204…a permission flag indicating whether or not… is permitted…”
wherein the memory controller provides the status information including the unlocked status to the bridge board when the preset information coincides with the user information, and wherein the bridge board changes the status bit and is reconnected to the host.  
Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45), see par. 67-68, 71-79 & 117-

7, (Original) The storage device of claim 6, wherein the bridge board receives a third identification command different from the first identification command when the bridge board is reconnected to the host.  
Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45), see par. 67-68, 71-79 & 117-123 (the examiner notes that the user of the system 1 can request such connections and reconnections)

8. (Original) The storage device of claim 7, wherein the bridge board generates a second response to the third identification command, and the second response includes the changed status bit.  
Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45) & , see par. 67-68, 71-79 & 117-123 (the examiner notes that the user of the system 1 can request such connections and reconnections)

9. (Original) The storage device of claim 1, wherein the memory device includes a public area accessible by the host in the locked status and the unlocked status, and a security area accessible by the host in the unlocked status and not accessible by the host in the locked status.  
Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45) & (S303), see par. 67-68, 71-79 & 117-123 (the examiner notes that the user of the system 1 can request such connections and reconnections)

10. (Original) The storage device of claim 9, wherein the public area include guide data of the storage device or boot data of the storage device
Obvious teachings of the figures 1-2 & 11, (32 & 34), (the examiner notes that protecting specific data types are common practice in the industry)

12. (Original) A storage device, comprising: 
Teachings of figures 1 & 11, system (1)

Teachings of figures 1-2, (32) & (37), see also par. 112, “memory 37 includes…a secret area 37a from which data cannot be read by external apparatuses…, and a public area 37a from which data can be read by the external apparatuses”
a host
Teachings of figures 1 & 11, (2 and/or 4)
a register configured to store a status bit indicating status information of the memory device, the status information including an unlocked status in which the public area and the security area are accessible by a host, and a locked status in which only the public area of the public and security areas is accessible by the host; and 
Teachings of figures 1-3 & 11, (101), see par. 61-112
a bridge board configured to, in response to an identification command provided from the host, 
Teachings of figures 1, 3 & 11, (34 & 41-45) & (S301), see par. 116
generate a response including the status bit stored in the register, wherein the status bit inhibits or allows a write operation at the memory device.
Teachings of figures 1, 3 & 11, (34 & 41-45) & (S303), see par. 61-79 & 117-123; 

13, (Original) The storage device of claim 12, wherein the memory device further includes a memory controller which determines a status of the memory device and provides the status information including the status of the memory device to the bridge board when the status of the memory device is changed.  
Teachings of figures 1, 3 & 11, (34 & 41-45) & (S303), see par. 61-79 & 117-123
14. (Original) The storage device of claim 13, wherein the bridge board is reconnected to the host if the status information includes the unlocked status.  
Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45) & (S303), see par. 67-68, 71-79 & 117-123 (the examiner notes that the user of the system 1 can request such connections and reconnections)


Inherent or obvious features of user operating the teachings of figures 1, 3 & 11, (34 & 41-45) & (S303), see par. 67-68, 71-79 & 117-123 (the examiner notes that the user of the system 1 can request such connections and reconnections)

16. (Original) The storage device of claim 12, wherein the bridge board communicates with the host through an interface, and generates a response to the identification command in a format of the interface, and wherein the format of the interface is a small computer system interface (SCSI), and the status bit is a software write protect (SWP) bit included in a control mode page of the SCSI.
Obvious teachings of the figures 1-2 & 11, par. 68-70 (the examiner notes that the use of well-known protocol/interface types are clearly obvious design/application criteria of the designer; where the designer can easily choose a specific protocol/interface type)

17. (Original) The storage device of claim 12, wherein the public area includes guide data of the storage device or boot data of the storage device.  
Obvious teachings of the figures 1-2 & 11, (32 & 34), (the examiner notes that protecting specific data types are common practice in the industry)
  
21. (Original) A storage system, comprising: 
Teachings of figures 1 & 11, system (1)
a host; and 
Teachings of figures 1 & 11, (2 and/or 4)
a storage device having an unlocked status in which a public area and a security area are accessible by the host, and a locked status in which only the public area of the public and security areas is accessible by the host, 
Teachings of figures 1-3 & 11, (101), see par. 61-112
wherein the storage device includes: a memory controller configured to determine the locked status or the unlocked status of the storage device: 
Teachings of figures 1-3 & 11, (33-35), see par. 61-112

a bridge board configured to provide an identification command received from the host to the memory controller, or receive status information of the storage device from the memory controller to provide a response to the host; and 
Teachings of figures 1, 3 & 11, (34 & 41-45) & (S301), see par. 116
an authenticator to which user information of a user is inputted, wherein the memory controller determines a status of the memory device as the unlocked status when preset information coincides with the user information, and determines the status of the memory device as the locked status when the preset information does not coincide with the user information.  
Teachings of figures 1, 3 & 11, (102 & 34 & 41-45), see par. 61-116
 
23. (Original The storage system of claim 21, wherein the authenticator further includes a camera for acquiring biometric information of the user.  
Obvious teachings of the par. 89, “apparatus 4 is…smart phones, computers, …”; & par. 134, “PDA, tablet terminal, and a computer” (examiner notes that commonly known smartphone teaches cameras & biometric information of the user)

25. (Original) The storage system of claim 23, wherein the bridge board includes: a transceiver which communicates with the host through an interface, a register which stores interface information, and
Teachings of figures 1 & 11, (31 & 33-34)
a bridge board controller which generates a response to the identification command in a format corresponding to the interface using the interface information, and provides the response to the host, and 
Obvious teachings of the figures 1-2 & 11, par. 68-70 (the examiner notes that the use of well-known protocol/interface types are clearly obvious design/application criteria of the designer; where the designer can easily choose a specific protocol/interface type)

Obvious teachings of the figures 1-2 & 11, par. 68-70 (the examiner notes that the use of well-known protocol/interface types are clearly obvious design/application criteria of the designer; where the designer can easily choose a specific protocol/interface type)
wherein the control mode page includes a status bit which terminates a write command for the memory device provided from the host, or allows a write operation according to the write command to be performed, and wherein the bridge board controller generates the response by changing the status bit according to the status information of the memory device.  
Obvious teachings of the figures 1-3 & 11, par. 78 (the examiner notes that the use of well-known protocol/interface types using status bits are clearly obvious design/application criteria of the designer; where the designer can easily choose a specific protocol/interface type & status bits)

26. (Original) The storage system of claim 25, wherein the host recognizes the storage device as a read-only device if the status bit is at a first logic level, and wherein the host recognizes the storage device as a read/write device if the status bit is at a second logic level.  
Teachings of figures 1-3 & 11, (101), see par. 61-112

27. (Original) The storage system of claim 25, wherein the memory controller provides the status information to the bridge board in response to the identification command, or provides the status information to the bridge board when the storage device is changed from the locked status to the unlocked status.
Teachings of figures 1-3 & 11, (101), see par. 61-112
As can be seen from the above details teachings of the basic functionally equivalent teachings of the claimed invention, the examiner notes that the SATO reference does not expressly .

Claims 12-17, 21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mambakkam et al. (US 2002/0073340 A1) found in the (European Search Report issued in corresponding European Patent Application No. EP 20 215 277.3).
The examiner relies on the entire teachings of the Search Report (i.e., teachings of: Mambakkam, Moran (US 6,539,380) & WU et al. (US 2019/0080067)).
The examiner notes that the teachings of claims 12-17, 21, 23-27 are discussed in paragraphs 1-5.2 (i.e., the functionally equivalent teachings of the claimed invention are discussed in the above paragraphs) of the EP search report.  The applicant should ignore the claimed numbers of the search report, but carefully consider the claimed limitations/recitations in comparison with the teachings of the Mambakkam reference teachings discussed in the above European Search Report.
As can be seen from the above details teachings of the basic functionally equivalent teachings of the claimed invention, the examiner notes that the Mambakkam reference does not expressly discloses or labels the “bridge board” and its operations; however, as can be seen from the above detailed teachings (i.e., equivalent functional teachings of the bridge board), the functionally equivalent teachings of the bridge board are taught by the combined teachings of the interactive operations of  figures 3-8 with accompanying description & the interactive user operations of the Mambakkam 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181